Case: 21-1772   Document: 57     Page: 1   Filed: 05/18/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                      ACQIS, LLC,
                    Plaintiff-Appellant

                            v.

                 EMC CORPORATION,
                   Defendant-Appellee
                 ______________________

                       2021-1772
                 ______________________

     Appeal from the United States District Court for the
 District of Massachusetts in No. 1:14-cv-13560-ADB, Judge
 Allison Dale Burroughs.
                   ______________________

                 Decided: May 18, 2022
                 ______________________

     JONATHAN WEINBERG, King & Spalding LLP, Washing-
 ton, DC, argued for plaintiff-appellant. Also represented
 by JAMES P. BROGAN, Denver, CO; THOMAS FRIEL, ANNE M.
 VOIGTS, Palo Alto, CA.

     MARK ANDREW PERRY, Gibson, Dunn & Crutcher LLP,
 Washington, DC, argued for defendant-appellee. Also rep-
 resented by BRIAN BUROKER, VLADIMIR J. SEMENDYA;
 NATHAN ROBERT CURTIS, Dallas, TX; KATHERINE QUINN
 DOMINGUEZ, BENJAMIN HERSHKOWITZ, JOSH KREVITT,
Case: 21-1772    Document: 57      Page: 2     Filed: 05/18/2022




 2                             ACQIS, LLC   v. EMC CORPORATION



 BRIAN ROSENTHAL, PAUL E. TORCHIA, New York, NY;
 JESSICA A. HUDAK, Irvine, CA; THOMAS A. BROWN, Dell Inc.,
 Hopkington, MA.
                 ______________________

     Before LOURIE, MAYER, and CHEN, Circuit Judges.
 PER CURIAM.
     ACQIS, LLC appeals from the United States District
 Court for the District of Massachusetts’s grant of summary
 judgment of noninfringement in favor of EMC Corporation.
 ACQIS, LLC v. EMC Corp., No. 14-CV-13560-ADB, 2021
 WL 1088207 (D. Mass. Feb. 19, 2021). We find no error in
 the district court’s decision and, as such, we affirm.
     We specifically adopt the district court’s constructions
 of the terms “Peripheral Component Interconnect (PCI)
 bus transaction,” “encoded . . . serial bit stream of Periph-
 eral Component Interconnect (PCI) bus transaction,” “com-
 municating . . . PCI bus transaction,” and related terms as
 they appear in the asserted claims of the eight patents at
 issue: U.S. Patent Nos. 7,363,416; 7,818,487; 8,041,873;
 RE41,294;     RE42,814;     RE43,119;       RE43,171;    and
 RE44,468. 1   See ACQIS, 2021 WL 1088207, at *2–6.



     1    The asserted claims use slight variations on these
 terms. For example, claim 60 of the ’416 patent requires
 “communicating encoded serialized Peripheral Component
 Interconnect (PCI) bus transaction data,” “wherein the se-
 rial bit stream of PCI bus transaction comprises encoded
 PCI address and data bits”; claim 49 of the ’487 patent re-
 quires “serial bit channels” that “transmit an encoded data
 of Peripheral Component Interconnect (PCI) bus transac-
 tion”; claim 29 of the ’873 patent requires transmission of
 an “encoded Peripheral Component Interconnect (PCI) bus
 transaction as serial data”; and claim 44 of the ’294 patent
 requires communicating “data on the serial channels
Case: 21-1772      Document: 57    Page: 3   Filed: 05/18/2022




 ACQIS, LLC   v. EMC CORPORATION                           3



 Because the district court’s determination that the accused
 EMC products do not infringe the asserted claims flows di-
 rectly from its claim constructions and because ACQIS’s ar-
 guments on appeal are directed only to those constructions,
 we affirm the district court’s grant of summary judgment.
                         AFFIRMED




 comprising encoded bit stream of Peripheral Component
 Interconnect (PCI) bus transaction.” We believe that the
 district court was correct in treating these related terms
 similarly.